Pee Cueiam,
The defendant demurred to the plaintiff’s statement of claim ; after hearing the court held that the statement was defective in a certain particular, and to dihat extent sustained the demurrer, “ with leave, however, to the plaintiff to amend the statement in this respect,” and in all other respects overruled the demurrer. Thereupon the plaintiff filed an amended statement curing the defect pointed out in the opinion of the court. The defendant then took this appeal. The plaintiff moves to quash upon the ground, amongst others, that the order of the court is not a final judgment, and therefore the appeal is premature. The cases, cited in the appellee’s brief, and many others that might be cited, show conclusively that the motion must prevail.
The appeal is quashed at the appellant’s cost, and the record remitted with a procedendo.